DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “a body extending along a longitudinal axis” renders the claim vague and indefinite since it is unclear if the longitudinal axis is the axis of the body.  The phrase should be rewritten as --a body extending along a longitudinal axis thereof--.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruenig 2018/0360013 in view of Dahl 2,883,787 or Klaserner 1,606,240 and Solberg 9,930,876 or Lee 2010/0058641 and Marks 1,361,602 or Wight, Jr. 2,563,386.
Bruenig discloses a directional guide for a spreader bar, comprising:  a body (12) extending along a longitudinal axis, the body including a first fin (one of 15) and a second fin (other of 15) spaced apart from the first fin, the first and second fins coupled to the body and configured to control a vertical position of the body in water through which the body is moving; and a keel (14) coupled to the body, the keel configured to control a lateral position of the body in water through which the body is moving, but does not disclose a keel rotatably coupled to the body.  Dahl and Klaserner disclose a keel (21 OR 10-12 or 14-16) rotatably coupled (via 22 OR via screw passing through 12) to the body (10 OR 8), the keel configured to control a lateral position of the body in water through which the body is moving (see col. 2, lines 17-19 OR see lines 68-72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the keel of Bruenig such that it is rotatably coupled to the body in view of Dahl or Klaserner in order to provide the user with a mechanism to adjust the orientation of the keel with respect to the body so as to be able to adjust the lateral travel of the device through the water as it moves forward.  Bruenig and Dahl or Klaserner do not disclose does not disclose a plurality of grooves formed in the body.  Solberg and Lee disclose a body (3 OR 112); a plurality of grooves (A-B OR 116a-b) formed in the body, including a second groove (A OR 116a) crossing the longitudinal axis of the body and a third groove (B OR 116b) crossing the longitudinal axis of the body (axis of 3 OR axis of 112); and a keel (5 OR 114) coupled to the body via the grooves (5 inserted into one of A-B OR 112 inserted into one of 116a-b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Bruenig and Dahl or Klaserner such that it comprises the plurality of grooves formed therein in view of Solberg and Lee in order to provide an alternative arrangement for adjusting the orientation of the keel with respect to the body which provides designated pre-set orientations that the keel may assume so that the user is able to choose the proper orientation of the keel from the provided orientations.  Bruenig and Dahl or Klaserner and Solberg or Lee do not disclose the plurality of grooves including a first groove extending along the longitudinal axis of the body, a second groove crossing the first groove and a third groove crossing the first groove, the keel configured to rotate between the first groove, the second groove, and the third groove.  Marks and Wight, Jr. disclose a body (1 OR 15-16); a plurality of grooves (defined between adjacent 6 OR 35), the plurality of grooves including a first groove (middle groove in which 5 is positioned in Fig. 2 OR middle groove 35 in Fig. 5) extending along the longitudinal axis of the body (see Fig. 2 OR see Figs. 3-4), a second groove (upper groove immediately adjacent and above the middle groove in Fig. 2 OR left groove 35 in Fig. 5) crossing the first groove (when 5 is placed in the upper groove, then the axis of 5 will cross the axis defined by the middle groove OR when 36 is placed in left groove, then axis of 36 will cross the axis defined by middle groove 35) and a third groove (lower groove immediately adjacent and below the middle groove in Fig. 2 OR right groove 35 in Fig. 5) crossing the first groove (when 5 is placed in the lower groove, then the axis of 5 will cross the axis defined by the middle groove OR when 36 is placed in right groove, then axis of 36 will cross the axis defined by middle groove 35); a keel (3 OR 32) rotatably coupled to the body (via 2 OR via 30) and configured to rotate between the first groove, the second groove, and the third groove.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of grooves of Bruenig and Dahl or Klaserner and Solberg or Lee such that they comprise a plurality of grooves including a first groove extending along the longitudinal axis of the body, a second groove crossing the first groove and a third groove crossing the first groove in view of Marks and Wight, Jr. in order to provide the user with the three most common designated pre-set orientations that the keel may assume so as to direct the body during travel in the water so as to facilitate the adjustment process for the user.  
In regard to claim 2, Bruenig and Dahl or Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose wherein the plurality of grooves (Solberg and Lee disclose the grooves) include a fourth groove and a fifth groove, wherein the fourth groove and the fifth groove each cross the first groove (see Fig. 2 of Marks).  
In regard to claims 3-4, Bruenig and Dahl or Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose wherein the second groove and the third groove form an X-shape (see Fig. 1 or Solberg OR Fig. 8 of Lee), and wherein the second groove and the third groove respectively extend at substantially equal and opposite angles with respect to the longitudinal axis of the body (see Fig. 1 or Solberg OR Fig. 8 of Lee).
In regard to claim 5, Bruenig and Dahl or Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose wherein the plurality of grooves (Solberg and Lee disclose the grooves) are formed between the first fin (18 of Klasener) and the second fin (19 of Klasener; Klasener disclose a screw passing through 16 which is located between 18-19 and Marks and Wight, Jr. disclose the grooves at a central location on the body). 
In regard to claim 6, Bruenig discloses wherein the body has a torpedo shape (12 in Fig. 1).
In regard to claim 9, Bruenig and Dahl or Klaserner and Solberg or Lee and Marks or Wight, Jr. discloses wherein the keel is configured to rotate between the first groove, the second groove and the third groove while remaining coupled to the body (Marks and Wight, Jr. disclose keels which are configured to rotate between first, second, and third grooves while remaining coupled to the body).
In regard to claim 10, Bruenig and Dahl or Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose a screw, a bolt, a rivet, or a pin (screw of Klaserner, 2 of Marks, 30 of Wight, Jr.) rotatably coupling the keel to the body.
In regard to claim 11, Bruenig and Dahl or Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose a first extended sidewall (one of sidewalls of A-B of Solberg in Fig. 6; one of 6 of Marks) extending above at least one groove of the plurality of grooves and a second extended sidewall (other sidewall opposing the one sidewall of A-B of Solberg in Fig. 6; other of 6 Marks opposing the one of 6 wherein both of 6 define a groove therebetween) extending above at least one other groove of the plurality of grooves (see sidewalls of A-B of Solberg disposed a distance away from the deep recess of each of A-B; adjacent 6 of Marks extend above the lowest extent of the groove defined therebetween), the first extended sidewall and the second extended sidewall configured to limit rotation of the keel.
In regard to claim 12, Bruenig and Dahl or Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose wherein the first extended sidewall and the second extended sidewall are configured to limit rotation of the keel to about 90 degrees (A-B of Solberg are about 90 degrees with respect to each other in Fig. 1; see Fig. 2 of Marks wherein 6 define grooves that limit rotation of keel 3 to about 90 degrees).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruenig 2018/0360013 in view of Dahl 2,883,787 or Klaserner 1,606,240 and Solberg 9,930,876 or Lee 2010/0058641 and Marks 1,361,602 or Wight, Jr. 2,563,386 as applied to claim 1 above, and further in view of Adelman 8,572,887 or Glynn et al. 7,412,795.
In regard to claim 7, Bruenig discloses first and second rods (18, 20) that extend laterally from the body (12), wherein a bait lure (26) operatively attached to ends of the rods via line (28), but do not disclose a hole formed through the body, the hole configured to secure fishing lures to the body.  Adelman and Glynn et al. disclose a body (14, 16, 18 OR 11, 14, 18) comprising a hole (14b, 16c, 18b OR 31) formed through the body, the hole configured to secure fishing lures (21 OR lures attached to be attached to rods 13) to the body (see Fig. 1 OR see col. 1, lines 27-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Bruenig such that it comprises a hole formed therethrough in view of Adelman or Glynn et al. in order to provide an alternative configuration for securing fishing lures to the body which extends inside the body to allow for ease in replacement of parts when damaged or requiring repair.
In regard to claim 8, Bruenig does not disclose a hole extending through a central axis of the body from a front of the body.  Adelman and Glynn et al. disclose a hole (14a, 16a, 18a OR 21,26, 32) extending through a central axis of the body from a front of the body (at 14a OR at 21) for accommodating swivels (24 OR 19) therein which reduce line twisting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Bruenig such that it has a hole extending through a central axis thereof from a front of the body in view of Adelman or Glynn et al. in order to provide a line connection means comprising a swivel positioned in the hole in order to prevent twisting of the fishing line attached to the body during trolling.
Claim(s) 1-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaserner 1,606,240 in view of Solberg 9,930,876 or Lee 2010/0058641 and Marks 1,361,602 or Wight, Jr. 2,563,386.
Klaserner discloses directional guide for a spreader bar, comprising:  a body (8) extending along a longitudinal axis, the body including a first fin (18) and a second fin (19) spaced apart from the first fin, the first and second fins coupled to the body and configured to control a vertical position of the body in water through which the body is moving; a keel (14-16) rotatably coupled to the body (via screw passing through 16), the keel configured to control a lateral position of the body in water through which the body is moving, wherein orientation of the keel with respect to the body may be adjusted by loosening the screw to allow the keel to be rotated to the desired orientation and then tightening the screw for frictional adjustment of the keel so that different angular positions are possible, but does not disclose a plurality of grooves formed in the body.  Solberg and Lee disclose a body (3 OR 112); a plurality of grooves (A-B OR 116a-b) formed in the body, including a second groove (A OR 116a) crossing the longitudinal axis of the body and a third groove (B OR 116b) crossing the longitudinal axis of the body (axis of 3 OR axis of 112); and a keel (5 OR 114) coupled to the body via the grooves (5 inserted into one of A-B OR 112 inserted into one of 116a-b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Klaserner such that it comprises the plurality of grooves formed therein in view of Solberg and Lee in order to provide an alternative arrangement for adjusting the orientation of the keel with respect to the body which provides designated pre-set orientations that the keel may assume so that the user is able to choose the proper orientation of the keel from the provided orientations.  Klaserner and Solberg or Lee do not disclose the plurality of grooves including a first groove extending along the longitudinal axis of the body, a second groove crossing the first groove and a third groove crossing the first groove, the keel configured to rotate between the first groove, the second groove, and the third groove.  Marks and Wight, Jr. disclose a body (1 OR 15-16); a plurality of grooves (defined between adjacent 6 OR 35), the plurality of grooves including a first groove (middle groove in which 5 is positioned in Fig. 2 OR middle groove 35 in Fig. 5) extending along the longitudinal axis of the body (see Fig. 2 OR see Figs. 3-4), a second groove (upper groove immediately adjacent and above the middle groove in Fig. 2 OR left groove 35 in Fig. 5) crossing the first groove (when 5 is placed in the upper groove, then the axis of 5 will cross the axis defined by the middle groove OR when 36 is placed in left groove, then axis of 36 will cross the axis defined by middle groove 35) and a third groove (lower groove immediately adjacent and below the middle groove in Fig. 2 OR right groove 35 in Fig. 5) crossing the first groove (when 5 is placed in the lower groove, then the axis of 5 will cross the axis defined by the middle groove OR when 36 is placed in right groove, then axis of 36 will cross the axis defined by middle groove 35); a keel (3 OR 32) rotatably coupled to the body (via 2 OR via 30) and configured to rotate between the first groove, the second groove, and the third groove.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of grooves of Klaserner and Solberg or Lee such that they comprise a plurality of grooves including a first groove extending along the longitudinal axis of the body, a second groove crossing the first groove and a third groove crossing the first groove in view of Marks and Wight, Jr. in order to provide the user with the three most common designated pre-set orientations that the keel may assume so as to direct the body during travel in the water so as to facilitate the adjustment process for the user.  
In regard to claim 2, Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose wherein the plurality of grooves (Solberg and Lee disclose the grooves) include a fourth groove and a fifth groove, wherein the fourth groove and the fifth groove each cross the first groove (see Fig. 2 of Marks).  
In regard to claims 3-4, Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose wherein the second groove and the third groove form an X-shape (see Fig. 1 or Solberg OR Fig. 8 of Lee), and wherein the second groove and the third groove respectively extend at substantially equal and opposite angles with respect to the longitudinal axis of the body (see Fig. 1 or Solberg OR Fig. 8 of Lee).
In regard to claim 5, Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose wherein the plurality of grooves (Solberg and Lee disclose the grooves) are formed between the first fin (18 of Klasener) and the second fin (19 of Klasener; Klasener disclose a screw passing through 16 which is located between 18-19 and Marks and Wight, Jr. disclose the grooves at a central location on the body). 
In regard to claim 6, Klasener discloses wherein the body has a torpedo shape (see Fig. 5).
In regard to claim 9, Klaserner and Solberg or Lee and Marks or Wight, Jr. discloses wherein the keel is configured to rotate between the first groove, the second groove and the third groove while remaining coupled to the body (Marks and Wight, Jr. disclose keels which are configured to rotate between first, second, and third grooves while remaining coupled to the body).
In regard to claim 10, Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose a screw, a bolt, a rivet, or a pin (screw of Klaserner, 2 of Marks, 30 of Wight, Jr.) rotatably coupling the keel to the body.
In regard to claim 11, Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose a first extended sidewall (one of sidewalls of A-B of Solberg in Fig. 6; one of 6 of Marks) extending above at least one groove of the plurality of grooves and a second extended sidewall (other sidewall opposing the one sidewall of A-B of Solberg in Fig. 6; other of 6 Marks opposing the one of 6 wherein both of 6 define a groove therebetween) extending above at least one other groove of the plurality of grooves (see sidewalls of A-B of Solberg disposed a distance away from the deep recess of each of A-B; adjacent 6 of Marks extend above the lowest extent of the groove defined therebetween), the first extended sidewall and the second extended sidewall configured to limit rotation of the keel.
In regard to claim 12, Klaserner and Solberg or Lee and Marks or Wight, Jr. disclose wherein the first extended sidewall and the second extended sidewall are configured to limit rotation of the keel to about 90 degrees (A-B of Solberg are about 90 degrees with respect to each other in Fig. 1; see Fig. 2 of Marks wherein 6 define grooves that limit rotation of keel 3 to about 90 degrees).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaserner 1,606,240 in view of Solberg 9,930,876 or Lee 2010/0058641 and Marks 1,361,602 or Wight, Jr. 2,563,386 as applied to claim 1 above, and further in view of Breunig 2018/0360013 and Adelman 8,572,887 or Glynn et al. 7,412,795.
In regard to claim 7, Klaserner and Solberg or Lee and Marks or Wight, Jr. do not disclose a hole formed through the body, the hole configured to secure fishing lures to the body.  Bruenig discloses a directional guide (10) for a spreader bar wherein first and second rods (18, 20) extend laterally from the body (12), wherein fishing lures (26) are secured to the body (12) via the rods (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the body of Klaserner such that it is configured to have fishing lures secured thereto in view of Breunig in order to provide means for attracting fish to the directional guide when deployed in the water.  Adelman and Glynn et al. disclose a body (14, 16, 18 OR 11, 14, 18) comprising a hole (14b, 16c, 18b OR 31) formed through the body, the hole configured to secure fishing lures (21 OR lures attached to be attached to rods 13) to the body (see Fig. 1 OR see col. 1, lines 27-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Klaserner and Solberg or Lee and Marks or Wight, Jr. and Bruenig such that a hole is formed through the body, the hole configured to secure fishing lures to the body in view of Adelman or Glynn et al. in order to provide an alternative configuration for securing fishing lures to the body which extends inside the body to allow for ease in replacement of parts when damaged or requiring repair.  
In regard to claim 8, Klaserner and Solberg or Lee and Marks or Wight, Jr. do not disclose a hole extending through the longitudinal axis of the body.  Adelman and Glynn et al. disclose a hole (14a, 16a, 18a OR 21, 26, 32) extending through a central axis of the body from a front of the body (at 14a OR at 21) for accommodating swivels (24 OR 19) therein which reduce line twisting.  It would have been obvious to one of ordinary skill in the art to modify the body of Klaserner and Solberg or Lee and Marks or Wight, Jr. such that it has a hole extending through the longitudinal axis of the body.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA